Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00474-CR

                                         The STATE of Texas,
                                              Appellant

                                                 v.
                                     Hendrea D. MASSIEAppellee
                                        Hendrea D. MASSIE,
                                              Appellee

                     From the 12th Judicial District Court, Walker County, Texas
                                       Trial Court No. 26,173
                            Honorable Jerry A. Sandel, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: October 30, 2013

DISMISSED

           The State has filed a motion to dismiss this appeal. The motion is granted, and this appeal

is dismissed. See TEX. R. APP. P. 42.2(a).

                                                    PER CURIAM

DO NOT PUBLISH